DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/911,353 filed on 08/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8-9, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smolenaers US 2020/0298722 in view of Mayes (6,495,985).

Regarding claim 1, Smolenaers teaches:
An apparatus (Fig. 1 electric car charging system 100) comprising: 
a battery (battery pack 3); 
a Direct Current (DC) bus connected to the battery (Fig. 2A [0058]: DC power rail 41 connected to the battery); 
a DC to DC converter connected to the battery in parallel with the DC bus ([0041]: each of 17 or 18 may represent different converter structures; [0060], [0062]: circuits 31 and 63 act as switch; thus circuits 31, 63 considered as DC to DC converter); 
a Motor Control Unit (MCU) (drive circuit 32) connected between the DC to DC converter and an electric motor (electric machines 7 and 8); 
an Alternating Current (AC) port connected to winding of the electric motor to provide AC current to the windings (a charging port 4 for connecting with an external energy source, the charging station 25 [0040] and [0047]: both AC and DC power are accepted at the same input port 4), ; and 
a plurality of switches to connect the DC bus and an output of the DC to DC converter in series as an input to the MCU in a drive mode and disconnect the DC bus from the MCU in a charge mode ([0039], [0042],[0043]: switching mechanism 16 for switching between propulsion mode and charging mode where battery pack 3 receives a charge from the charging station 25, [0060]: circuit 75; [0065]: switching mechanism 16 includes circuit 75).  
Even though Smolenaers teaches in 
1) [0041] that it will be appreciated that controllers 17 and 18 each include an array of modules and/or drive circuits, where each may represent different converter structures such as at least a rectifier, and that each of controllers 17 and 18, and thus controller 15, may constitute one or more converter structures, and may be able to be operated in different modes as presented herein, 
2) in [0070] that controller 17 is allowed to act as a bidirectional DC-to-DC converter; In other words, the configuration of the controller 17 is such that during the second state, a boost converter can be made to act as a buck converter if the input and output are reversed, or vice versa; thus the controller 17 is able to operate bidirectionally in both buck and boost modes, 
3) ([0081]: DC from the battery pack is converted to AC for the motor 7 to create positive torque for accelerating, and when decelerating, AC current from the motor 7 is converted to DC (rectified) to charge the battery pack 3); 
Smolenaers doesn’t specifically teach the windings configured to act as inductors of a rectifier circuit for AC charging.
	However, Mayes teaches in col. 8 line 12 using the winding 16 as the inductor part of a voltage booster.
	Given the teaching of Mayes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the winding of Smolenaers act as inductors in order to re-charge the battery when the machine is acting as a generator (see Mayes col. 8ll. 42-45).

Regarding claim 2, Smolenaers teaches:
The apparatus of claim 1, wherein in the drive mode the MCU receives a voltage that is the sum of a voltage on the DC bus ([0058], [0066],[0079]; circuit 32, as the MCU receives a voltage that is the sum of a voltage on power rails 41, 43 depending on the switches) and a configurable voltage from the DC to DC converter, the configurable voltage selected from a voltage range ([0048]: many different voltages are presently in use ranging typically from 48 Volts to many hundreds of Volts).  

Regarding claim 3, Smolenaers teaches:
The apparatus of claim 1, wherein in the charge mode ([0040]; charge mode), AC from the AC port is rectified by the electric motor ([00131]) and MCU to generate a first DC voltage, the first DC voltage converted to a second DC voltage by the DC to DC converter ([0031]), the second DC voltage provided to charge the battery ([0066]).  

Regarding claim 4, Smolenaers teaches:
The apparatus of claim 1, wherein the DC to DC converter includes a first multi- level power converter stage connected to the battery (circuit 31, as first multi-level power converter stage, connected to the battery), a second multi-level power converter stage connected to the MCU (circuit 63, as second multi-level power converter stage connected to drive 32) and a transformer connected to the first multi- level power converter stage and the second multi-level power converter stage ([0088]).  

Regarding claim 13, Smolenaers teaches:
A method comprising: 
receiving Alternating Current (AC) (a charging port 4 for connecting with an external energy source, the charging station 25 [0040] and [0047]: both AC and DC power are accepted at the same input port 4); 
converting the AC to a first Direct Current (DC) voltage through an electric motor (electric machines 7, 8) and Motor Control Unit (MCU) (drive circuit 32) , 
converting the first DC voltage to a second DC voltage in a DC to DC converter ([0041]: each of 17 or 18 may represent different converter structures; [0060], [0062]: circuits 31 and 63 act as switch; thus circuits 31, 63 considered as DC to DC converter);
 providing the second DC voltage to a battery to charge the battery (battery pack 3);
 providing a third DC voltage from the battery to the DC to DC converter (during driving mode); 
converting the third DC voltage to a fourth DC voltage in the DC to DC converter (the circuits 31, 63 convert the DC voltage to a fourth DC voltage); and 
providing the third DC voltage from the battery in series with the fourth DC voltage from the DC to DC converter to the MCU to power the electric motor (Fig. 1 shows during driving mode the fourth DC voltage is converted to drive the motor).  
Even though Smolenaers teaches in 
1) [0041] that it will be appreciated that controllers 17 and 18 each include an array of modules and/or drive circuits, where each may represent different converter structures such as at least a rectifier, and that each of controllers 17 and 18, and thus controller 15, may constitute one or more converter structures, and may be able to be operated in different modes as presented herein, 
2) in [0070] that controller 17 is allowed to act as a bidirectional DC-to-DC converter; In other words, the configuration of the controller 17 is such that during the second state, a boost converter can be made to act as a buck converter if the input and output are reversed, or vice versa; thus the controller 17 is able to operate bidirectionally in both buck and boost modes, 
3) ([0081]: DC from the battery pack is converted to AC for the motor 7 to create positive torque for accelerating, and when decelerating, AC current from the motor 7 is converted to DC (rectified) to charge the battery pack 3); 
Smolenaers doesn’t specifically teach the windings configured to act as inductors of a rectifier circuit for AC charging.
	However, Mayes teaches in col. 8 line 12 using the winding 16 as the inductor part of a voltage booster.
	Given the teaching of Mayes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the winding of Smolenaers act as inductors in order to re-charge the battery when the machine is acting as a generator (see Mayes col. 8ll. 42-45).

Regarding claims 5, 15 and 20, Smolenaers teaches:
The apparatus of claim 1, wherein the DC to DC converter is a resonant converter having a resonant frequency, the DC to DC converter controlled by a processor ([0102]: module 20 executes software stored in local memory) to operate in a narrow range about the resonant frequency ([0041]: the controllers 17, 18 each include an array of modules and /or drive circuits, where each may represent different converter structures, three level converter, multi -level converter, and the like; thus there’s generation of different frequency signal in-between these different converters that makes the DC to DC converter a resonant converter having a resonant frequency. While operation the DC to DC converter is configured to operate in the appropriate range of resonant frequency of each converter included).  

Regarding claim 8, Smolenaers teaches in ([00173]- [0180]), of Fig. 8 :
 MCU  (one of controllers 17 or 18) includes a first node connected to a first winding of the electric motor (Fig. 8 shows a first node connected to a first winding of motor 7), a second node connected to a second winding of the electric motor (Fig. 8 shows a second node connected to a second winding of motor 7), and a third node connected to a third winding of the electric motor (Fig. 8 shows a third node connected to a third winding of motor 7), each of the first, second, and third nodes connected by switches to a first terminal and a second terminal (Fig. 8 shows switches to connect these nodes to positive terminal as first terminal and negative terminal as second terminal), the switches operable to invert a DC voltage received at the first and second terminals in the drive mode (in drive mode the switches drive the motor by inverting the dc voltage) and to rectify an AC voltage received at the first, second, and third motor windings in the charge mode (and during charge, the switches rectify the ac voltage to dc to charge the battery).

Regarding claim 9, Smolenaers teaches:
The apparatus of claim 8 further comprising a voltage doubler connected between the first terminal and the second terminal ([0053]:  an onboard charger configured to support boost conversion may allow Gen3 electric car designed for a 800V power supply to be charged by plugging it into a 400V outlet, by increasing (e.g., boosting) the voltage from 400V to 800V on board the vehicle. As disclosed herein, embodiments with various drive controller circuit configurations and switching mechanisms provide for boost, buck, boost-buck, and/or buck-boost conversion that selectively increases or decreases voltage during charging under various conditions).  

Regarding claim 11, 
	Smolenaers teaches in ([00173]-[0180]), of Fig. 8:
further comprising an additional MCU connected in parallel with the MCU (one of controllers 17 or 18 has an arm with two switches considered as an additional MCU), the MCU connected to a set of windings of the electric motor (Fig. 8 shows both controllers 17, 18’s arms of switching connected to a set of windings), the additional MCU connected to an additional set of windings of the electric motor (all the arms of the switching sets connected to an additional set of windings), a first terminal of the AC port is connected to a neutral terminal of the set of windingsFTRW-01283US086234231USO4 (Fig. 8 shows the terminal of the port- 30 – 4 connected to the neutral terminal of the set of windings. Note: [0047] states both DC and AC  power accepted at the same input port 4) and a second terminal of the AC port is connected to a neutral terminal of the additional set of windings (Fig. 8 shows the second terminal of the AC port connected to a neutral terminal of the additional set of windings).  

Regarding claim 14, Smolenaers teaches:
The method of claim 13 further comprising: 
while converting the first DC voltage to the second DC voltage, controlling the DC to DC converter to maintain the second DC voltage in a battery charging range ([0029], [0031]); and
 while converting the third DC voltage to the fourth DC voltage, controlling the DC to DC converter according to requirements of the electric motor ([0041]-[0045]).  

Regarding claim 16, Smolenaers teaches:
The method of claim 13 further comprising reconfiguring between a charge mode when the AC is received and a drive mode when the electric motor is powered ([0047]), using a plurality of switches ([0060] and switches of input circuit 75 in Fig. 2A), the plurality of switches connecting a DC bus between the battery and the MCU to provide the third DC voltage from the battery in series with the fourth DC voltage from the DC to DC converter in the drive mode and disconnecting the DC bus from the MCU in the charge mode ([0054]-[0060]).  

Regarding claim 17, Smolenaers teaches:
The method of claim 13 wherein converting the AC to the first DC voltage through the electric motor and MCU includes passing at least one component of the AC through one or more windings of the electric motor to provide isolation between an AC source and the battery ([0044],[0065], [0204],[0220]).  

Regarding claim 18, Smolenaers teaches:
An electric vehicle (Fig. 1 electric car charging system for an electric vehicle) comprising: 
a battery (battery pack 3);
an electric motor to propel the electric vehicle (motor 7, 8); 
a Direct Current (DC) bus connected to the battery (Fig. 2A [0058]: DC power rail 41 connected to the battery); 
a DC to DC converter connected to the battery in parallel with the DC bus ([0041]: each of 17 or 18 may represent different converter structures; [0060], [0062]: circuits 31 and 63 act as switch; thus circuits 31, 63 considered as DC to DC converter);  
a Motor Control Unit (MCU) (drive circuit 32) connected between the DC to DC converter and an electric motor (electric machines 7 and 8); 
an Alternating Current (AC) port connected to the MCU through one or more windings of the electric motor (a charging port 4 for connecting with an external energy source, the charging station 25 [0040] and [0047]: both AC and DC power are accepted at the same input port 4) ,  and 
a plurality of switches to connect the DC bus and an output of the DC to DC converter in series to provide combined voltages of the DC bus and DC to DC converter as an input to the MCU in a drive mode and to disconnect the DC bus from the MCU and provide an output voltage of the MCU to the DC to DC converter in a charge mode ([0039], [0042],[0043]: switching mechanism 16 for switching between propulsion mode and charging mode where battery pack 3 receives a charge from the charging station 25, [0060]: circuit 75; [0065]: switching mechanism 16 includes circuit 75).  
Even though Smolenaers teaches in 
1) [0041] that it will be appreciated that controllers 17 and 18 each include an array of modules and/or drive circuits, where each may represent different converter structures such as at least a rectifier, and that each of controllers 17 and 18, and thus controller 15, may constitute one or more converter structures, and may be able to be operated in different modes as presented herein, 
2) in [0070] that controller 17 is allowed to act as a bidirectional DC-to-DC converter; In other words, the configuration of the controller 17 is such that during the second state, a boost converter can be made to act as a buck converter if the input and output are reversed, or vice versa; thus the controller 17 is able to operate bidirectionally in both buck and boost modes, 
3) ([0081]: DC from the battery pack is converted to AC for the motor 7 to create positive torque for accelerating, and when decelerating, AC current from the motor 7 is converted to DC (rectified) to charge the battery pack 3); 
Smolenaers doesn’t specifically teach the windings configured to act as inductors of a rectifier circuit for AC charging.
	However, Mayes teaches in col. 8 line 12 using the winding 16 as the inductor part of a voltage booster.
	Given the teaching of Mayes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the winding of Smolenaers act as inductors in order to re-charge the battery when the machine is acting as a generator (see Mayes col. 8ll. 42-45).

Regarding claim 19, Smolenaers teaches:
The electric vehicle of claim 18 further comprising a processor ([0102]: module 20 executes software stored in local memory) configured to control switches in the DC to DC converter to regulate output of the DC to DC converter such that the combined voltages of the DC bus and the DC to DC converter match requirements of the electric motor ([0041]-[0045]).  


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolenaers US 2020/0298722 in view of Mayes (6,495,985) further in view of Alain FR 3059276.

Regarding claim 6, none of Smolenaers nor Mayes explicitly teach:
wherein the DC to DC converter includes a first transformer connected to a first arm of a bridge and a second transformer connected to a second arm of the bridge, the first arm connected in parallel with the second arm.  
However, Alain teaches in Fig. 2 and Page 8 starting paragraph 5, two transformers Ta and Tb and a DC-DC voltage converter 5 in a voltage booster 1 (Abstract). The transformers are connected to the arms of the bridge constituting the four transistors. 
Given the teaching of Alain, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a converter as disclosed by Smolenaers with two transformers connected in parallel to the arms of the switches forming a bridge in order to supply voltage suitable for the operation of the control devices. 

Regarding claim 7, none of Smolenaers nor Mayes explicitly teach:
wherein the DC to DC converter includes a plurality of switches to connect outputs of the first transformer and the second transformer in series in a series mode and in parallel in parallel mode.  
	However, Alain in Fig. 2 the output of the two transformers Ta and Tb connected to switches. These switches may be operated to connect outputs of the transformer in series mode or parallel mode. 
Given the teaching of Alain, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a converter as disclosed by Smolenaers with two transformers connected in parallel to the arms of the switches forming a bridge in order to supply voltage suitable for the operation of the control devices. 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolenaers US 2020/0298722 in view of Mayes (6,495,985) further in view of Wei CN 107017816.

Regarding claim 12, Smolenaers teaches in Fig. 8 ([00173]-[0180]), 
further comprising an additional MCU connected in parallel with the MCU (one of controllers 17 or 18 has an arm with two switches considered as an additional MCU), the MCU connected to first ends of windings of the electric motor (Fig. 8 shows the drive connected to the first ends of windings), the additional MCU connected to second ends of windings of the electric motor (the additional MCU are connected to the second ends of winding of the motor).
None of Smolenaers nor Mayes explicitly teach:
a first terminal of the AC port connected to a mid-point of a first winding of the electric motor, a second terminal of the AC port connected to a mid-point of a second winding of the electric motor and a third terminal of the AC port connected to a mid-point of a third winding of the electric motor
However, Wei teaches:
a first terminal of the AC port connected to a mid-point of a first winding of the electric motor (Fig. 1 shows first terminal of the AC port connected to a mid-point of a first winding of the motor), a second terminal of the AC port connected to a mid-point of a second winding of the electric motor (Fig. 1 shows second terminal of the AC port connected to a mid-point of a second winding of the motor), and a third terminal of the AC port connected to a mid-point of a third winding of the electric motor (Fig. 1 shows third terminal of the AC port connected to a mid-point of a third winding of the motor).  
Given the teaching Wei, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a converter as disclosed by Smolenaers with a first terminal of the AC port connected to a mid-point of a first winding of the electric motor, a second terminal of the AC port connected to a mid-point of a second winding of the electric motor and a third terminal of the AC port connected to a mid-point of a third winding of the electric motor in  order to provide an electric vehicle charging system with open winding motor using split winding structure to improve drive system efficiency by combining independent winding motor winding (see Wei page 3).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukushige to US 9,227,518 teaches an electrical vehicle traveling using a battery or the like has a circuit for driving and controlling the rotary electric machine and an external power transfer circuit (generally, an electric charging circuit). The charging electric power supplied from the out-of-vehicle power supply is obtained by multiplying the transformer electric current by the transformer voltage. Since the transformer electric current can be controlled using the inverter 7 for driving the rotary electric machine, the electric power in the out-of-vehicle power supply side can be controlled. Specifically, in order to allow the electric current from the out-of-vehicle power supply side to have a sinusoidal waveform having a power factor of 1, the electric current of the transformer may be generated using the inverter 7 for driving the rotary electric machine such that electric power proportional to a square of the voltage Vs is generated to have a frequency component corresponding to a double of the frequency of the out-of-vehicle power supply of the electric power passing through the transformer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        11/30/2022


                                                                                                                                                                                                     /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846